

113 HR 3076 IH: James Madison Congressional Accountability Act
U.S. House of Representatives
2013-09-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3076IN THE HOUSE OF REPRESENTATIVESSeptember 10, 2013Mr. DeSantis (for himself, Mr. Sanford, Mr. Ross, Mr. Latta, Mr. Westmoreland, Mr. Meadows, Mr. Salmon, Mr. Gingrey of Georgia, Mr. Yoho, Mr. Jordan, Mr. Rothfus, Mr. Massie, Mr. Smith of Missouri, Mr. Mulvaney, Mr. Duncan of South Carolina, and Mr. Cotton) introduced the following bill; which was referred to the Committee on Oversight and Government Reform, and in addition to the Committees on House Administration, Ways and Means, and Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Patient Protection and Affordable Care Act with respect to health insurance coverage for certain congressional staff and political appointees in the executive branch, and for other purposes.1.Short titleThis Act may be cited as the James Madison Congressional Accountability Act.2.Health insurance coverage for certain Congressional staff and members of the executive branchSection 1312(d)(3)(D) of the Patient Protection and Affordable Care Act (42 U.S.C. 18032(d)(3)(D)) is amended—(1)by striking the subparagraph heading and inserting the following:(D)Members of Congress, congressional staff, and political appointees in the exchange;(2)in clause (i), in the matter preceding subclause (I)—(A)by striking and congressional staff with and inserting , congressional staff, the President, the Vice President, and political appointees with; and(B)by striking or congressional staff shall and inserting , congressional staff, the President, the Vice President, or a political appointee shall;(3)in clause (ii)—(A)in subclause (II), by inserting after Congress, the following: of a committee of Congress, or of a leadership office of Congress,; and(B)by adding at the end the following:(III)Political appointeeThe term political appointee means any individual who—(aa)is employed in a position described under sections 5312 through 5316 of title 5, United States Code, (relating to the Executive Schedule);(bb)is a limited term appointee, limited emergency appointee, or noncareer appointee in the Senior Executive Service, as defined under paragraphs (5), (6), and (7), respectively, of section 3132(a) of title 5, United States Code; or(cc)is employed in a position in the executive branch of the Government of a confidential or policy-determining character under schedule C of subpart C of part 213 of title 5 of the Code of Federal Regulations.; and(4)by adding at the end the following:(iii)Government contributionNo Government contribution under section 8906 of title 5, United States Code, shall be provided on behalf of an individual who is a Member of Congress, a congressional staff member, the President, the Vice President, or a political appointee for coverage under this paragraph.(iv)Limitation on amount of tax credit or cost-sharingAn individual enrolling in health insurance coverage pursuant to this paragraph shall not be eligible to receive a tax credit under section 36B of the Internal Revenue Code of 1986 or reduced cost sharing under section 1402 of this Act in an amount that exceeds the total amount for which a similarly situated individual (who is not so enrolled) would be entitled to receive under such sections.(v)Limitation on discretion for designation of staffNotwithstanding any other provision of law, a Member of Congress shall not have discretion in determinations with respect to which employees employed by the office of such Member are eligible to enroll for coverage through an Exchange..